DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 3/9/21.  Claims 1-25 have been examined and are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
SO  (US 2011/0141891 A1)
Re: Claim1 SO  teaches a node comprising: 
a transceiver configured to receive a packet including a node identifier (node ID) for an ingress node of the packet and a path identifier (path ID) of a path from the ingress node to an egress node (SO: Abstract:  A path is formed from the ingress node to the egress node via the one or more intermediate nodes, where the path carries label distribution protocol (LDP) packets of an LDP traffic flow; [0041] Data portion 610 may store the payload or data of one or more LDP messages. Header portion 620 may include an LDP identifier field 622… and/or virtual private network (VPN) address of the egress node.”)
generat[ing] a path congestion notification (path-CN) message addressed to the ingress node based on the node ID  in response to detecting congestion (SO: Abstract:  One of the intermediate nodes detects traffic congestion, modifies one of the LDP packets to include an indicator of the traffic congestion …”; [0047] ref FIG 7, LDP packet(s) may be modified to add an indicator of traffic congestion (block 730) …; [0050] The ingress node corresponding to the modified LDP packet(s) may be identified (block 760) … when the egress node determines that traffic congestion exists with regard to a particular LSP, the egress node may identify the ingress node associated with the LSP”)  
wherein the path-CN message comprises the path ID (SO: [0047] intermediate node 3 (e.g., the intermediate node that detected the traffic congestion) may store an indicator of the traffic congestion in CN field 628 of an LDP packet associated with the LSP for which traffic congestion was detected, as shown in FIG. 8C; [0050] The ingress node corresponding to the modified LDP packet(s) may be identified (block 760) … when the egress node determines that traffic congestion exists with regard to a particular LSP … ”; [0051] ref FIG 7, “the egress node may generate a congestion notification message and identify, within the congestion notification message, the LSP on which the traffic congestion was detected” ) 
and  transmit[ing] the path-CN message towards the ingress node. (SO: Abstract: “The egress node receives the modified LDP packet and notifies the ingress node of the traffic congestion …” ;  [0051] “The egress node may send the congestion notification message to the ingress node, as shown in FIG. 8D”)
Claim 8 SO teaches an ingress node comprising: 
a transceiver configured to transmit a packet along a first path from the ingress node to an egress node , the packet comprising a node identifier (node ID) for the ingress node and a path identifier (path ID) of the first path,  (SO: Abstract:  A path is formed from the ingress node to the egress node via the one or more intermediate nodes, where the path carries label distribution protocol (LDP) packets of an LDP traffic flow; [0041] Data portion 610 may store the payload or data of one or more LDP messages. Header portion 620 may include an LDP identifier field 622… and/or virtual private network (VPN) address of the egress node.”)
receive a path congestion notification (path-CN) message in response to congestion along the first path, wherein the path-CN message is addressed to the ingress node based on the node ID (SO: Abstract:  One of the intermediate nodes detects traffic congestion, modifies one of the LDP packets to include an indicator of the traffic congestion …”; [0047] ref FIG 7, LDP packet(s) may be modified to add an indicator of traffic congestion (block 730) …; [0050] The ingress node corresponding to the modified LDP packet(s) may be identified (block 760) … when the egress node determines that traffic congestion exists with regard to a particular LSP, the egress node may identify the ingress node associated with the LSP”)  
and wherein the path-CN comprises the path ID (SO: [0047] intermediate node 3 (e.g., the intermediate node that detected the traffic congestion) may store an indicator of the traffic congestion in CN field 628 of an LDP packet associated with the LSP for which traffic congestion was detected, as shown in FIG. 8C; [0050] The ingress node corresponding to the modified LDP packet(s) may be identified (block 760) … when the egress node determines that traffic congestion exists with regard to a particular LSP … ”; [0051] ref FIG 7, “the egress node may generate a congestion notification message and identify, within the congestion notification message, the LSP on which the traffic congestion was detected)
select[ing] a second path in response to receiving the pathCN message, wherein the transceiver is configured to transmit subsequent packets in the flow along the second path. ([0019] “… the ingress node may perform a new shortest path calculation to identify a new path to the egress node. The ingress node may move the second traffic flow to the new path”; [0054]: the ingress node may transmit LDP packets, associated with that LDP traffic flow, on the new LSP, as shown in FIG. 8E) 
Claim 16 does not teach or define any new limitations above claim 8.  Therefore similar reasons for rejection apply. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3 5-8, 10, 11-15, 17-19  and 21-25 are  rejected under 35 U.S.C. 103 as being unpatentable over SO in view of Kawakami et al (US 2002/0136163 A1)
Re:  Claim 2. SO teaches the node of claim 1, including a path-CN message comprising a path ID (SO: [0047] ref FIG. 8C; [0050] - [0051] ref FIG 7) 
SO does not explicitly teach:
incorporat[ing] a retry interval into the path-CN message to indicate when the ingress node should make another attempt to transmit packets along the path.
Kawakami teaches:
incorporat[ing] a retry interval into the path-CN message to indicate when the ingress node should make another attempt to transmit packets along the path.(Kawakami: [0022] Each congestion notification packet includes pause time information, which determines the duration of a halt in transferring data packets from a terminal of the specified terminal group to the output section of the port which is in the congestion status. [0025]-[0029]  pause time inserted in congestion notification; [0108] ref FIG 5; [0109] ref FIG 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawakami re: packet transmission retry interval with those of SO re: path congestion messages in order to provide “a reduced possibility that a previously congested port may immediately re-enter the congested status, when transfer of data packets to the output section of that port is resumed” .(Kawakami: [0031])
Claims 10, 11, 13  and 17,  21 and 23 do not teach or define any new limitations above claim 2.  Therefore similar reasons for rejection apply. 
Re: Claim 3, SO teaches the node of claim 2 wherein the transceiver is configured to transmit a predetermined number of copies of the path-CN message to the ingress node (SO: [0019]; [0045]; [0054]) 
Claim 18 does not teach or define any new limitations above claim 3.  Therefore similar reasons for rejection apply. 
Re: Claim 5 SO teaches the node of claim 4 including a path-CN message comprising a path ID (SO: [0047] ref FIG. 8C; [0050] - [0051] ref FIG 7)
SO does not explicitly teach:
creat[ing] a temporary state associated with the tuple, wherein the temporary state persists for a monitoring interval that is less than the retry interval.
Kawakami teaches:
creat[ing] a temporary state associated with the tuple, wherein the temporary state persists for a monitoring interval that is less than the retry interval (Kawakami:  [0099] ref FIG 4, “… retransmission timer … defines an interval during which monitoring is performed to determine whether a group-specific congestion notification packet has to again be transmitted”; [0142] ref FIG 11; [0160]: “… the interval for the retransmission timer (which is set in operation when a set of group-specific congestion notification packet are internally generated to be transmitted from respective ports …) is made shorter than the minimum possible value of the respective randomized pause time [(retry time)] values that are inserted in the congestion notification packets; wherein examiner interprets “congested state” as “temporary state”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawakami re: congestion state monitoring and packet transmission retry intervals with those of SO re: path congestion messages in order to “ensure[ ] that transmission of data packets of the congestion origin group will not begin before the subsequent group-specific congestion notification packets have taken effect [which] further serves to ensure that congestion can be rapidly reduced “(Kawakami : [0160])
Re: Claim 6 SO teaches the node of claim 5, including a path-CN message comprising a path ID (SO: [0047] ref FIG. 8C; [0050] - [0051] ref FIG 7)
SO does not explicitly teach:
bypass[ing] generating additional path-CN messages in response to receiving subsequent packets from the ingress node via the path while the temporary state exists for the tuple
Kawakami teaches:
bypass[ing] generating additional path-CN messages in response to receiving subsequent packets from the ingress node via the path while the temporary state exists for the tuple (Kawakami: [0099] ref FIG 4; [0142]-[0144] ref FIG 11; [0160]:; wherein examiner interprets “congested state” as “temporary state”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawakami re: congestion state monitoring and packet transmission retry intervals with those of SO re: path congestion messages in order to “ensure[ ] that transmission of data packets of the congestion origin group will not begin before the subsequent group-specific congestion notification packets have taken effect [which] further serves to ensure that congestion can be rapidly reduced “(Kawakami : [0160])
Claim 19 does not teach or define any new limitations above claim 6.  Therefore similar reasons for rejection apply. 
Re: Claim 7, SO teaches the node of claim 6, including a path-CN message comprising a path ID (SO: [0047] ref FIG. 8C; [0050] - [0051] ref FIG 7)
SO does not explicitly teach: 
delet[ing] the temporary state in response to expiration of the monitoring interval.
Kawakami teaches
delet[ing] the temporary state in response to expiration of the monitoring interval.(Kawakami: [0137]  ref FIG. 10  “Any port which is found to be in a congestion status with respect to the terminal group corresponding to the received packet is … deleted from the transfer port list (step S20), and the resulting list is notified to the packet receiving control section 3a of the receiving port (step S16)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawakami re: congestion state deletion with those of SO re: path congestion messages in order to “ensure[ ] that transmission of data packets of the congestion origin group will not begin before the subsequent group-specific congestion notification packets have taken effect [which] further serves to ensure that congestion can be rapidly reduced “(Kawakami : [0160])
Claim 20 does not teach or define any new limitations above claim 7.  Therefore similar reasons for rejection apply. 
Re: claim 14, SO teaches the node of claim 8 including transmitting packets along a first path from the ingress node to an egress node
SO does not explicitly teach: 
wherein a rate of packet transmission along the first path is limited to a maximum transmission rate
Kawakami teaches
wherein a rate of packet transmission along the first path is limited to a maximum transmission rate (Kawakami: [0180]-[0182]  -  threshold “data flow rate”; [0185] ref FIG 15) 
Re:  Claim 15 SO teaches the ingress node of claim 8, wherein the processor is configured to select a third path or revert to the first path in response to receiving an indication of congestion, unusability, or failure along the second path (SO: [0019]; [0045]; [0054])
Claim 25 does not teach or define any new limitations above claim 15.  Therefore similar reasons for rejection apply. 
Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over SO in view of Lee et al (US 2020/0280518 A1)  
Re: Claim 4 SO teaches the node of claim 3, including transmitting a packet along a first path from the ingress node to an egress node, the packet comprising a node identifier (node ID) for the ingress node and a path identifier (path ID) 
SO does not explicitly teach:
pars[ing] the packet to identify a tuple comprising the node ID and the path ID.
Lee teaches:
pars[ing] the packet to identify a tuple comprising the node ID and the path ID (Lee : [0039] A flow can be a sequence of packets being transferred between two endpoints, generally representing a single session using a known protocol. Accordingly, a flow can be identified by a set of defined tuples and, for routing purpose, a flow is identified by the two tuples that identify the endpoints, i.e., the source and destination addresses ….A packet in a flow is expected to have the same set of tuples in the packet header.; [0040] A packet flow to be controlled can be identified by a combination of tuples (e.g., Ethernet type field, source and/or destination IP address, source and/or destination User Datagram Protocol (UDP) ports, source/destination TCP ports, or any other header field) and a unique source and destination queue pair (QP) number or identifier) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee re:  a tuple comprising the node ID and the path ID with those of  SO re the node ID and the path ID for packet transmission, since Lee simply makes explicit determining a “packet flow to be controlled” in this manner  (Lee: [0040])



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re: path congestion notification 
(1) Matthews et al (US 10574577 B1)  Abstract: Approaches, techniques, and mechanisms are disclosed for assigning paths to network packets. The path assignment techniques utilize path state information and/or other criteria to determine whether to route a packet along a primary candidate path selected for the packet, or one or more alternative candidate paths selected for the packet. According to an embodiment, network traffic is at least partially balanced by redistributing only a portion of the traffic that would have been assigned to a given primary path. Move-eligibility criteria are applied to traffic to determine whether a given packet is eligible for reassignment from a primary path to an alternative path. The move-eligibility criteria determine which portion of the network traffic to move and which portion to allow to proceed as normal. In an embodiment, the criteria and functions used to determine whether a packet is redistributable are adjusted over time based on path state information
(2) Tay et al (US 20090268614 A1)  ([0074]-[0075] ref FIGs 7, 8 BCN message generation)
(3) Yuan et al (US 2021/0029041 A1) Abstract:  Embodiments of this application provide a load balancing method, device and system. The method includes: determining, based on load statuses of respective probe channels on n paths between a source end and a destination end, a target path with a lightest load in the n paths, where the probe channel is used to transmit a probe packet, and the probe packet includes a bandwidth probe packet; sending a bandwidth probe packet to the destination end through a probe channel on the target path, and receiving the bandwidth probe packet returned by the destination end; and sending, based on the bandwidth probe packet returned by the destination end, a to-be-transmitted data packet to the destination end through a data channel on the target path. Therefore, load balancing among a plurality of paths is implemented in this application.
(4) Mo et al US 7151773 B1 Abstract: A method of communicating connectionless and connection oriented signals using at least one common network element includes receiving connectionless and connection oriented signals from a plurality of source peripheral network elements and determining a signaling type associated with each signal, the signaling type comprising connectionless signaling or connection oriented signaling. The method further includes appending a transport label to each signal, each transport label comprising an indication of the signal's signaling type, and communicating the signals and appended transport labels toward destination peripheral network elements according to signaling procedures associated with each signal's signaling type.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon – Thurs Noon-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A SHAW/Examiner, Art Unit 2455                                                                                                                                                                                                        
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455